         Case 20-32519 Document 2136 Filed in TXSB on 12/10/20 Page 1 of 1
                                       Electronic Appearance Sheet


Buffey Klein, Husch Blackwell LLP
Client(s): Marit and Gene Baldwin

Michael Warner, Cole Schotz P.C.
Client(s): Liquidating Trustee of the Liquidating GUC Trust

Benjamin Wallen, Cole Schotz P.C.
Client(s): Liquidating Trustee of the Liquidating GUC Trust

Jennifer Nassiri, Sheppard Mullin Richter & Hampton
Client(s): Liquidating Trustee of the Liquidating GUC Trust

Robert McLellarn, Sheppard Mullin Richter & Hampton
Client(s): Liquidating Trustee of the Liquidating GUC Trust

Zachary Rosembaum, Kobre & Kim LLP
Client(s): Marble Ridge Master Fund LP

Daniel Saval, Kobre & Kim LLP
Client(s): Marble Ridge Master Fund LP

Matthew Fagen, Kirkland & Ellis LLP
Client(s): Reorganized Debtors

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Reorganized Debtors

John Melko, Foley & Lardner LLP
Client(s): Marble Ridge Capital LLC

Gavin Campbell, Kirkland & Ellis LLP
Client(s): Reorganized Debtors

Kristhy Peguero, Jackson Walker LLP
Client(s): Reorganized Debtors

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Patrick Hughes, Haynes and Boone, LLP
Client(s): Daniel Kamensky




Page 1 of 1
